Case 18-30089   Doc 10-5 Filed 11/08/18 Entered 11/08/18 17:44:38 Desc
                    December 2018 Budget Page 1 of 1
                       CHICAGO SURGICAL CLINIC, LTD
        Projected rncome statement for the one Months Ended 12/37/rB
                                          December   3   1,   2OIB


               Income from Operations
                    Fees Collected
                                                                         197,000
                     Rental fncome
                                                                           2,600
                     Totaf Income from Operations                        'l   oo rnn

              Operating Expenses
                   Clinj-c Supplies & Lab            Expense                      8,600
                   Advert i s ing
                                                                                  2,200
                   Answering Service
                                                                                       110
                   Auto Expenses                                                       100
                   Bank Service Charges
                                                                                       190
                     Books
                                                                                        50
                     Credit Card Charges                                               524
                    Communicat i_on Expense
                                                                                  2,000
                    Dat.a Processing
                                                                                  2,A00
                    Deprec j-at ion
                                                                                  1,800
                    Dues & Subscriptions
                                                                              350
                    Education &         Semi.nars                             200
                    fnsurance
                                                                          17, 100
                    Li censes
                                                                                      240
                    Maintenance & Repairs
                                                                                  5, 000
                    Officerrs Salary                                     I4,900
                    Offlce Expense                                                1,800
                    payroll processing Service
                    payroll Tax Expenses                                              150
                    pension pl-an Contribution                                6    ,200
                    pension pfan Expense                                      7    ,400
                                                                                      25A
                    postage & Delivery
                    print ing                                                         500
                    professional- Fees                                                200
                    promot ion                                                2,600
                                                                                       OU
                    Rent
                                                                         15,600
                   Securi ty
                   Subcontractors                                             2,600
                   Transportat ion
                                                                                      220
                   Travel                                                     I       I ?n
                   uE.1-Lt-E.1es
                                                                              2,260
                   Uni forms
                                                                                       80
                   Salarj-es &     Wages
                                                                      80,000
             ilota_L Operat ing        Expenses                      77l-, A20
   Operat_   ing f ncome (Loss     )
                                                                      28,590
         Ctther: fncome & Expenses
                Interest Expense                                     4    ,20A
                   Total Other Income & Expenses
                                                                     4    ,200
         Net Income (Loss) Before Income                  Tax        24 ,38A
